The opinion of the Court was delivered by
' Manning, J.
The plaintiffs own a sugar plantation below Patter*949sonville in St. Mary through which the defendant has constructed its road, and has so built it that damage has been inflicted upon them to the extent they allege of ten thousand dollars. The cause of the damage is the closing of numerous ditches which prevents drainage, and: dams up the water, and particularly a canal which is the main outlet. The road bed is built through the heart of the plantation, and runs between the stables and the sugarhouse and laborer’s cabins, and is thus claimed to constantly endanger them. The defendant’s acts were committed in the summer of 1879, and the suit was filed in November of the same year.
The defendant sets up title to this road bed by derivation from the New Orleans, Opelousas & Great Western Railroad, upon the validity of which we do not find it necessary to pass, nor upon its binding force quoad the defendants. The bed was constructed by that Company about 1858 or 1859, but remained without rails or cross ties for twenty years. The plaintiffs acquired the land in 1875, and when the defendant’s employees commenced the repairs of the bed four years later, preparatory to the immediate laying of ties and rails, the plaintiffs were quiescent. They called the engineer’s attention to the necessity of making culverts and having a bridge fixed, but although of course perfectly aware that the road was to be finished and operated qtiickly, they not only did not evince any unwillingness to its passing over their land but made suggestions to the constructing officer of works which they deemed necessary. This is the more remarkable since the road bed separated their buildings, and it must have been manifest that inconvenience and danger must result from the location of the bed in such place. One of the plaintiffs, replying to the question whether he did not know of the defendant’s entry for the purpose of building the road, answers “ well, I heard they were coming through from Morgan City up, but I paid no attention to it, as I thought they would ask my permission to pass.”
In civil conduct, not less than in military affairs, the arm that strikes a prompt and vigorous blow achieves success before the adversary recovers from his surprise. The Company went straight forward, and the dazed plaintiff was roused from his attitude of waiting for his permission to be asked by the scream of the locomotive.
. All that part of ¡the complaint which is based upon an alleged tortious entry must therefore fall. If the entry was unlawful, the plaintiffs condoned it. They should .at once .and peremptorily have forbidden the entry of the defendant in 1879, if they intended to dispute its right to the road bed which was already upon their land when they bought and was too prominent an object to be ignored. They should have *950denied the defendant access, and have prevented it by using legal process.
But the defendant has no right in constructing its road to cause injury to the owners of land over which it passes. The successful cultivation of land depends upon its drainage in great degree. Obstruct that, and you convert á soil that would annually teem with the.richest product, into a pestilential marsh. The flow of the water in its natural-course upon this plantation is from front to rear. The plaintiffs had made a reservoir or pond in order to supply water to their machinery, and that pond is supplied' from the Atchafalaya. The flow of water to the pond has been materially impeded and obstructed by defendant’s road, and the plaintiffs have been put to additional expense annually in consequence thereof. They had dug a canal, by means of which the water was drained from their front lands, and several years of successful tillage had demonstrated the wisdom of their work and its absolute necessity. Other ditches; dug with reference to this main canal, perfected a system of drainage, the beneficial results from which were visible in each crop. Through the Company’s fault in locating culverts which do not correspond to those ditches, the whole of this system of drainage has been made awry, and thwarted, and damage to crops has ensued.
The evidence leaves no doubt that it was the defendant’s road that destroyed this system by obstructing the outlets for the water, and closing the ditches. Bellesein says, there were twenty-five or thirty ditches. The culverts being insufficient in number and size, water was1 spread over 122 acres. Fifteen or twenty acres of cane next to the Railroad were nearly all killed while the cane elsewhere was good, and' the road passes through the best land of the plantation, producing an1' average of 2,000 pounds of sugar to the acre.
He continues: “ Before the Railroad was put there by the defendant we were, able to drain the front lands across the old road bed. If the’ Company had made 4 culverts through there 7 feet wide, that is, four more than that one that is there, it would -have been sufficient. I' would have saved several crops on the front.- I crould have had a ditch opposite each culvert, and-drained the rear and saved the back lands from overflow. Twenty acres of this back land overflowed as good-as the front, and capable of producing 2,000 pounds' of sugar to the acre. Overflows every timé there is a heavy rain.”- - :
' Two other witnesses shew the disastrous effect? of the defendant’s' works: ■ • . - -
- Wilson -Danis: “ there were four openings through the oíd road bed.' They were filled-up by the Company. Before the new road, there were ■ *951ditches straight across the old bed. We never raise good cane next to the Railroad on that portion since the Railroad has been constructed. Before that crops were not affected as now. The ditches were filled up by grading the road and drainage was obstructed.”
J. M. Charpantier: “ Five ditches ran through the old road bed; this Company filled up two. All the water from 150 acres on the Bayou, North side, has to come through one culvert; it would require for the natural drainage as many culverts as ditches. Plaintiffs have one ditch for every acre. They have fifteen leading ditches; if there were the same passage through the road opposite- them, the front would drain as well as the back. All has to come through a culvert of eight feet—the water stands and .causes injury. The openings closed has, and will continue to affect the plantation and drainage for the future.”
The consequence is that fifteen acres of the front land next the railroad is so overflowed as to materially injure if not to destroy the crops upon it, and twenty acres in the rear are similarly affected. The liability of a railway company for torts or actionable injuries to real estate is substantially the same as that of individuals, and the proof is abundant that the injuries of which the plaintiffs complain are the direct result and consequence of the defendant’s acts in the construction of its road without regard to the need of the plaintiffs to keep their system of drainage in unobstructed operation. The obstruction was wilful and in contempt of their protest. The danger was pointed out, and their efforts to avert it by having drains left open were disregarded.
The jury found for the plaintiffs and assessed the damages at $3,333.33. The plaintiffs pray an increase of that sum. It is enough and not too much.
Judgment affirmed.